Citation Nr: 0519921	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a urinary tract disorder, to include urethral 
stricture and calculus prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from March 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin.  Specifically, in that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a urinary tract disorder, to include urethral 
stricture and calculus prostatitis, had not been received.  
As such, the RO denied the veteran's petition to reopen this 
previously denied claim.  

Following receipt of notification of the April 2000 
determination, the veteran perfected a timely appeal with 
respect to the denial of his petition.  During the current 
appeal, and specifically in January 2004, the Board remanded 
the veteran's case to the RO for further evidentiary 
development and due process requirements.  After completing 
the requested actions and determining that a continued denial 
of the veteran's claim was warranted, the RO returned his 
case to the Board for final appellate review.  

The issue of entitlement to service connection for a urinary 
tract disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a July 1998 decision, the RO in St. Paul, Minnesota 
continued a previous denial of service connection for a 
urinary tract disorder, to include urethral stricture and 
calculus prostatitis.  Following receipt of notification of 
the decision, the veteran did not initiate a timely appeal of 
the denial.  

3.  The evidence received since the St. Paul RO's July 1998 
continued denial of service connection for a urinary tract 
disorder, to include urethral stricture and calculus 
prostatitis, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for such a disorder.  


CONCLUSIONS OF LAW

1.  The St. Paul RO's July 1998 decision that continued a 
previous denial of service connection for a urinary tract 
disorder, to include urethral stricture and calculus 
prostatitis, is final.  38 U.S.C.A. § 7105 (West 1994); 
38 C.F.R. §§ 3.104, 19.112, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  The evidence received since the St. Paul RO's July 1998 
determination is new and material, and the claim for service 
connection for a urinary tract disorder, to include urethral 
stricture and calculus prostatitis, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the Board is granting the application to reopen the claim of 
s for a urinary tract disorder.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997) (where appealed claim for service connection 
is granted, further appellate-level review is terminated as 
the Board does not retain appellate jurisdiction over 
additional elements of claim: original disability rating and 
effective date).

According to the relevant evidence available at the time of 
the July 1998 decision, service medical records were negative 
for complaints of, treatment for, or findings of a 
genitourinary disorder.  In fact, the separation examination, 
which was conducted in March 1946, demonstrated that the 
veteran's genitourinary system was normal.  The first VA 
examination, which was conducted in September 1947, included 
no genitourinary complaints or findings.  

The first post-service evidence of a genitourinary problem is 
dated in June 1950.  At that time, the veteran was admitted 
to a VA medical facility for treatment for complaints of a 
narrowing of his urinary stream which he had noted over the 
past year.  He also described intermittent blood stains in 
his pajamas and some nodules along the ventral portion of his 
penis near the penile scrotal junction.  He expressed his 
belief that these nodules increased in size somewhat.  He 
denied having any other urinary symptoms.  He was 
hospitalized for approximately two months.  Final diagnoses 
upon discharge included post-operative chronic periurethritis 
which had improved as well as a urethral stricture secondary 
to the chronic periurethritis.  The treating physician noted 
that, by discharge, the veteran's urethral stricture was 
treated and had improved.  

Subsequent private and VA medical records reflected continued 
genitourinary treatment.  In particular, these documents 
showed treatment for urethral stricture and chronic 
periurethritis in October 1950; severe urethral stricture, 
prostatitis, and cystitis in March 1960; acute prostatitis 
and urethral strictures in July 1961; and calculus 
prostatitis and urethral strictures between December 1961 and 
January 1962.  At the July 1961 treatment session, the 
veteran reported having a 15 year history of urethral 
strictures.  However, the treating physician did not 
specifically associate this disability with the veteran's 
service.  

In a February 1962 statement, a private physician who had 
treated the veteran noted that, during service, the veteran 
had been "struck in the abdomen . . . by a bomb falling 
fifteen feet" and that this injury "caused rupture of the 
urethra with scar formation and urethral strictures."  In a 
letter received in November 1963, this same doctor 
specifically stated that the veteran "was in . . . [his] 
office on June 8, 1946 and complained of having trouble 
passing his urine . . . [and that he] was running a slight 
fever also."  Service personnel records indicate that the 
veteran was discharged from active military duty on March 3, 
1946.  

Subsequent medical records reflect continued genitourinary 
treatment.  In particular, these reports show treatment for a 
genitourinary disorder variously diagnosed as severe 
recurrent urethral stricture disease with some superimposed 
prostatic inflammation and with associated urinary 
obstructive symptoms, urinary tract infection, and urinary 
retention between August 1979 and September 1997.  Medical 
records dated in August 1979, February 1980, November 1980, 
and March 1981 referred to massive blunt abdominal trauma 
that the veteran had sustained in 1944.  Importantly, 
however, these statements appear to have been based on 
statements made by the veteran himself that he had sustained 
such traumatic injury in service with a resulting fractured 
pelvis and ruptured urethra.  

In July 1998, the St. Paul RO considered these in-service, 
and post-service, medical records and determined that they 
did not provide competent evidence of an association between 
a diagnosed genitourinary disorder and the veteran's active 
military duty.  In particular, the medical opinions which 
appeared to associate the veteran's urethral stricture with 
blunt trauma sustained to his abdomen during service were 
based upon statements made to them by the veteran himself 
rather than on evidence contained in the service medical 
records.  Consequently, the St. Paul RO continued a previous 
denial of service connection for a urinary tract disorder, to 
include urethral stricture and calculus prostatitis.  One 
week later in July 1998, the St. Paul RO notified the veteran 
of the decision.  

Following receipt of notification of the July 1998 decision, 
the veteran did not initiate an appeal of continued denial of 
his service connection claim.  Consequently, the St. Paul 
RO's July 1998 denial of service connection for a urinary 
tract disorder, to include urethral stricture and calculus 
prostatitis, is final.  38 U.S.C.A. § 7105 (West 1994); 
38 C.F.R. §§ 3.104, 19.112, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claims for service connection for a urinary tract disorder, 
to include urethral stricture and calculus prostatitis, in 
the present case was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for a urinary tract disorder, to include 
urethral stricture and calculus prostatitis, in the present 
case includes multiple reports of pertinent VA and private 
examinations and treatment sessions dated from October 1961 
to March 2004.  At the time of the July 1998 rating action, 
there was no competent evidence associating the veteran's 
genitourinary disorder with his active military duty.  The 
additional records received since the St. Paul RO's July 1998 
decision includes competent evidence of continued treatment 
for genitourinary pathology, including bulbous urethral 
stricture, extensive prostate calcification consistent with 
chronic prostatitis, cystitis, partial obstruction of the 
left mid-ureter calculus, and urinary tract infection with 
urinary retention.  

Significantly, in an August 2000 letter, a private physician 
who has treated the veteran concluded that the veteran's 
urethral stricture disease "is definitely a completely 
service connected problem" and "is due to trauma back in 
World War II."  Additionally, in a February 2003 document, a 
VA contract physician who examined the veteran at that time 
concluded that the veteran's urethral stricture disease 
"appears to be a chronic condition dating back to his 
documented injury following a bomb accident in 1944" and 
that the "urethral stricture disease could indeed be related 
to this injury."  

The Board finds these current medical opinions relating the 
veteran's current genitourinary problems to his active 
military duty to be probative.  The additional evidence bears 
directly and substantially upon the specific matter under 
consideration and must be considered in order to decide 
fairly the merits of the claim for service connection for a 
urinary tract disorder, to include urethral stricture and 
calculus prostatitis.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
urinary tract disorder, to include urethral stricture and 
calculus prostatitis, in July 1998 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a urinary tract 
disorder, to include urethral stricture and calculus 
prostatitis.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a urinary tract disorder, the appeal is granted to this 
extent only.  




REMAND

Since the veteran's claim for service connection for a 
urinary tract disorder has been reopened, the Board must 
address the merits of the service connection claim.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.

A February 1962 statement, a private physician who had 
treated the veteran noted that, during service, the veteran 
had been "struck in the abdomen . . . by a bomb falling 
fifteen feet" and that this injury "caused rupture of the 
urethra with scar formation and urethral strictures."  
Additionally, medical records dated in August 1979, February 
1980, November 1980, and March 1981 referred to massive blunt 
abdominal trauma that the veteran had sustained in 1944.  
Moreover, in an August 2000 letter, a private physician who 
has treated the veteran concluded that the veteran's urethral 
stricture disease "is definitely a completely service 
connected problem" and "is due to trauma back in World 
War II."  Also, in a February 2003 document, a VA contract 
physician who examined the veteran at that time concluded 
that the veteran's urethral stricture disease "appears to be 
a chronic condition dating back to his documented injury 
following a bomb accident in 1944" and that the "urethral 
stricture disease could indeed be related to this injury."  

However, the service medical records are negative for 
complaints of, treatment for, or findings of, a genitourinary 
disorder or an injury to the veteran's abdomen.  In fact, the 
March 1946 separation examination demonstrated that the 
veteran's genitourinary system was normal.  The first 
competent evidence of a diagnosed genitourinary disorder is 
dated in June 1950, when the veteran was hospitalized for 
treatment for post-operative chronic periurethritis and a 
urethral stricture secondary to the chronic periurethritis.  

A letter received in November 1963, a private doctor 
specifically stated that the veteran "was in . . . [his] 
office on June 8, 1946 [just three months after separation 
from service] and [had] complained of having trouble passing 
his urine . . . [and that he] was running a slight fever 
also."  

The Board finds that it is necessary to obtain a medical 
opinion regarding the probable etiology of any urinary tract 
disability.  See 38 C.F.R. § 3.159(c)(4) (2003); see Charles 
v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a urologic 
examination to determine the following: 
the nature and probable etiology of any 
urologic disorder, including urethral 
stricture and calculus prostatitis.  The 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or better that any 
currently diagnosed urologic disorder, 
including urethral stricture and calculus 
prostatitis, is related to the veteran's 
service, or events therein.  In making 
this determination, the examiner is 
requested to reconcile the service 
medical records, the 1947 VA examination 
report, the February 1962 private medical 
statement, the August 2000 letter from a 
private physician, and the February 2003 
document from a VA contract physician.

The veteran's claims folder and a copy of 
this remand should be available for 
review in conjunction with the 
examination. All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.

2. Upon completion of the above requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
urologic disorder, including urethral 
stricture and calculus prostatitis.  All 
applicable laws and regulations should be 
considered. If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


